Opinion filed June 14, 2018




                                     In The

        Eleventh Court of Appeals
                                  ___________

                              No. 11-16-00030-CV
                                  ___________

 RICKY LANCE MILLER, INDIVIDUALLY AND AS TRUSTEE
  FOR THE NANNIE LOU MILLER FAMILY TRUST, ET AL.,
                     Appellants
                                        V.
  PATRICIA MILLER LAUGHLIN, INDIVIDUALLY AND AS
 TRUSTEE FOR THE NANNIE LOU MILLER FAMILY TRUST,
      AND TONYA MILLER, INDIVIDUALLY AND AS
  INDEPENDENT EXECUTRIX OF THE ESTATE OF GARY
         BRUCE MILLER, DECEASED, Appellees

                      On Appeal from the 39th District Court
                             Haskell County, Texas
                         Trial Court Cause No. 11,977-A


                      MEMORANDUM OPINION
      Appellants have filed in this court a motion to dismiss this appeal. According
to the motion, “the parties have resolved their differences and have reached a full
and final settlement of all claims and controversies.” Appellants request that this
appeal be dismissed with prejudice per the settlement agreement—a copy of which
was attached to the motion to dismiss. In accordance with Appellants’ request, we
dismiss this appeal with prejudice. See TEX. R. APP. P. 42.1(a).
        The motion to dismiss is granted, and the appeal is dismissed.




                                                                   PER CURIAM


June 14, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2